         Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 1 of 36




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
RODNEY HANDY, JR.,                                :
                                                  :
                             Plaintiff,           :
                                                  :                Civil Action
                      v.                          :                No. 17-3107
                                                  :
LEELONI PALMIERO, et al.,                         :
                     Defendants.                  :
                                                  :


     DEFENDANTS’ANSWER, WITH AFFIRMATIVE DEFENSES, TO PLAINTIFF’S
                        AMENDED COMPLAINT

       Defendants, Leeloni Palmiero, Sergeant Baldomero, Detective Hagy, Detective Horger and

Detective Sullivan (“Answering Defendants”), hereby file their Answer, with Affirmative

Defenses, to Plaintiff’s Amended Complaint and avers as follows:

                                          ANSWER

                                       INTRODUCTION

1.      The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

                               JURISDICTION AND VENUE



2.     The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.




                                              1
       Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 2 of 36




3.   The allegations contained in this paragraph constitute conclusions of law and/or the

     Plaintiff’s statement of the case and, therefore, require no response. To the extent a

     response is required, denied.



                                         PARTIES

4.   The allegations as to Plaintiff’s residence and citizenship pertain to parties other than the

     Answering Defendants and constitute conclusions of law and /or Plaintiff’s statement of

     the case and, therefore, require no response. To the extent a response is required, denied.

5.   Admitted only that Leeloni Palmiero was employed in the Philadelphia Police Department

     at all relevant times. The remaining allegations contained in this paragraph constitute

     conclusions of law and/or the Plaintiff’s statement of the case and, therefore, require no

     response. To the extent a response is required, denied.

6.   The allegations contained in this paragraph constitute conclusions of law and/or the

     Plaintiff’s statement of the case and, therefore, require no response. To the extent a

     response is required, denied.

7.   The allegations contained in this paragraph constitute conclusions of law and/or the

     Plaintiff’s statement of the case and, therefore, require no response. To the extent a

     response is required, denied.

8.   Admitted only that Urbirajara Baldomero was employed in the Philadelphia Police

     Department at all relevant times. The remaining allegations contained in this paragraph

     constitute conclusions of law and/or the Plaintiff’s statement of the case and, therefore,

     require no response. To the extent a response is required, denied.




                                              2
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 3 of 36




9.    The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

10.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

11.   Admitted only that Detective Hagy was employed in the Philadelphia Police Department

      at all relevant times. The remaining allegations contained in this paragraph constitute

      conclusions of law and/or the Plaintiff’s statement of the case and, therefore, require no

      response. To the extent a response is required, denied.

12.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

13.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

14.   Admitted only that Detective Horger was employed in the Philadelphia Police Department

      at all relevant times. The remaining allegations contained in this paragraph constitute

      conclusions of law and/or the Plaintiff’s statement of the case and, therefore, require no

      response. To the extent a response is required, denied.

15.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.



                                              3
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 4 of 36




16.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

17.   Admitted only that Detective Sullivan was employed in the Philadelphia Police

      Department at all relevant times. The remaining allegations contained in this paragraph

      constitute conclusions of law and/or the Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied.

18.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

19.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

20.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied.

21.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied.

22.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, the City

      has been dismissed from this case.



                                              4
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 5 of 36




23.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, Richard

      Ross has been dismissed from this case.

24.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, Richard

      Ross has been dismissed from this case.

25.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, Richard

      Ross has been dismissed from this case.

26.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, Richard

      Ross has been dismissed from this case.

27.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, Richard

      Ross has been dismissed from this case.

28.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,




                                                5
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 6 of 36




      require no response. To the extent a response is required, denied. Furthermore, the City

      and Richard Ross have been dismissed from this case.

29.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, the City

      and Richard Ross have been dismissed from this case.

30.   The allegations in this paragraph pertain to parties other than the Answering Defendants

      and constitute conclusions of law and /or Plaintiff’s statement of the case and, therefore,

      require no response. To the extent a response is required, denied. Furthermore, the City

      and Richard Ross have been dismissed from this case.

                                 STATEMENT OF FACTS

31.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

32.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. All allegations are

      therefore denied.

33.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

34.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.



                                              6
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 7 of 36




35.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

36.   Denied.

37.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

38.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

39.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

40.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

41.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

42.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

43.   Admitted, based upon information and belief.



                                            7
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 8 of 36




44.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

45.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

46.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

47.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

48.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

49.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

50.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.




                                            8
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 9 of 36




51.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

52.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

53.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

54.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

55.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

56.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

57.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.




                                            9
       Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 10 of 36




58.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

59.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

60.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

61.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

62.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

63.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

64.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.




                                            10
       Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 11 of 36




65.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

66.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

67.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

68.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

69.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

70.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

71.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

      A. The Investigatory and Disciplinary Process Employed By Internal Affairs




                                            11
       Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 12 of 36




72.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

73.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

74.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

75.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

76.   (a)-(f) The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

77.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

78.   (a)-(e) The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.




                                              12
       Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 13 of 36




79.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

80.   (a)-(e) The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

81.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

82.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

83.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

84.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.

85.   The allegations contained in this paragraph constitute conclusions of law and/or the

      Plaintiff’s statement of the case and, therefore, require no response. To the extent a

      response is required, denied.




                                              13
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 14 of 36




86.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

87.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

88.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

89.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

90.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

91.    The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. To the extent a

       response is required, denied.

                                  V. CLAIMS FOR RELIEF

                                         COUNT I

 Violation of 42 U.S.C. § 1983 – Racial Discrimination in Violation of the Equal Protection
                 Clause of the Fourteenth Amendment and 42 U.S.C. § 1983
                                  (Against All Defendants)
92.    Answering Defendants incorporate by reference paragraphs 1 through 91, inclusive, as

       though fully set forth herein.


                                             14
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 15 of 36




93.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

94.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

95.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

96.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

97.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

98.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

99.    These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

100.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

101.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

102.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

103.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                15
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 16 of 36




104.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

105.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

106.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

107.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

108.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

109.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

110.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

111.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

112.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

113.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

114.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                16
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 17 of 36




115.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

116.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

117.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

118.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

                                           COUNT II

   Violation of 42 U.S.C. § 1985, 1986 – Racial Discrimination in Violation of the Equal
                     Protection Clause of the Fourteenth Amendment
                                  (Against All Defendants)


119.   Answering Defendants incorporate by reference paragraphs 1 through 118, inclusive, as

       though fully set forth herein

120.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

121.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

122.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

123.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

124.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.


                                                17
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 18 of 36




125.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

126.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

127.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

128.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

129.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

130.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

131.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

132.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

133.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

134.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

135.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                18
         Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 19 of 36




136.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

137.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

138.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

                                           COUNT III

       Violation of 42 U.S.C. § 1983 – Retaliation in Violation of the First Amendment
                                   (Against All Defendants)

139.    Answering Defendants incorporate by reference paragraphs 1 through 138, inclusive, as

        though fully set forth herein

140.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

141.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

142.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

143.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

144.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.

145.    These claims were dismissed by the Court and thus no responsive pleading is required. To

        the extent a response is required, denied.




                                                 19
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 20 of 36




146.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

147.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

148.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

149.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

150.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

151.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

152.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

153.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

154.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

155.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

156.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                20
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 21 of 36




157.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

158.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

159.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

160.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

161.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

162.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

163.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

164.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

165.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

166.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

167.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                21
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 22 of 36




168.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

                                          COUNT IV

  Violation of 42 U.S.C. § 1983 – Defamation In Violation of the Fourteenth Amendment
                                  (Against All Defendants)

169.   Answering Defendants incorporate by reference paragraphs 1 through 168, inclusive, as

       though fully set forth herein

170.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

171.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

172.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

173.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

174.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

175.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

176.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

177.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                22
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 23 of 36




178.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

179.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

                                           COUNT V

  Violation of 42 U.S.C. § 1983 – Unlawful Search and Seizure in Violation of The Fourth
                    and Fourteenth Amendments and 42 U.S.C. § 1981
                                  (Against All Defendants)

180.   Answering Defendants incorporate by reference paragraphs 1 through 179, inclusive, as

       though fully set forth herein

181.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

182.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

183.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

184.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §



                                                23
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 24 of 36




       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

185.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

186.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

187.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

188.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

189.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.




                                                24
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 25 of 36




190.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

191.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

192.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

193.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

194.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, Plaintiff’s §

       1981 claim was dismissed by the Court and thus no responsive pleading is required to that

       claim. To the extent a response is required, denied.

                                           COUNT VI

   Violation of 42 U.S.C. § 1983 – Deliberately-indifferent Policies, Practices, Customs,
 Training, and Supervision in Violation of the Fourth, Fourteenth, and First Amendments
                            and in violation of 42 U.S.C. § 1981
            (Against City and Count of Philadelphia and Defendant Ross only)


                                                25
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 26 of 36




195.   Answering Defendants incorporate by reference paragraphs 1 through 194, inclusive, as

       though fully set forth herein

196.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

197.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

198.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

199.   (a)-(e) These claims were dismissed by the Court and thus no responsive pleading is

       required. To the extent a response is required, denied.

200.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

201.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

202.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

203.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

204.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

205.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.




                                                26
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 27 of 36




206.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

207.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

208.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

209.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

210.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

211.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

212.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

213.   These claims were dismissed by the Court and thus no responsive pleading is required. To

       the extent a response is required, denied.

                                         COUNT VII
                                          Defamation
                                    (Against All Defendants)

214.   Answering Defendants incorporate by reference paragraphs 1 through 213, inclusive, as

       though fully set forth herein

215.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.



                                                27
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 28 of 36




216.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

217.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

218.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

219.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

220.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

221.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

222.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.




                                                28
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 29 of 36




223.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

224.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

                                         COUNT VII
                                             Libel
                                    (Against All Defendants)

225.   Answering Defendants incorporate by reference paragraphs 1 through 224, inclusive, as

       though fully set forth herein

226.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

227.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

228.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

229.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.




                                                29
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 30 of 36




230.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

231.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

232.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

233.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

234.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

235.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

                                         COUNT VIII
                                            Slander
                                    (Against All Defendants)

236.   Answering Defendants incorporate by reference paragraphs 1 through 235, inclusive, as

       though fully set forth herein




                                                30
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 31 of 36




237.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

238.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

239.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

240.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

241.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

242.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

243.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.




                                                31
        Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 32 of 36




244.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

245.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

246.   The allegations contained in this paragraph constitute conclusions of law and/or the

       Plaintiff’s statement of the case and, therefore, require no response. Further, the statute of

       limitations bars Plaintiff’s claim. To the extent a response is required, denied.

                                          COUNT IX
                         Intentional Infliction of Emotional Distress
                                  (Against All Defendants)

247.   Answering Defendants incorporate by reference paragraphs 1 through 246, inclusive, as

       though fully set forth herein

248.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

249.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

250.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

251.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

252.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.



                                                32
         Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 33 of 36




253.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

                                          COUNT X
                                         Conspiracy
                             (Against All Individual Defendants)

254.   Answering Defendants incorporate by reference paragraphs 1 through 253, inclusive, as

       though fully set forth herein

255.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

256.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

257.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

258.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

259.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.

260.   This claim was dismissed by the Court and thus no responsive pleading is required. To the

       extent a response is required, denied.



       WHEREFORE, the Answering Defendants deny that they are liable on the causes of

action declared herein and demand judgment in their favor, plus interest and costs.




                                                33
           Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 34 of 36




                                             JURY DEMAND

       Answering Defendants demand a jury trial in this action.



                                     AFFIRMATIVE DEFENSES



                                 FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim against Answering Defendants upon which relief can be

granted.

                                SECOND AFFIRMATIVE DEFENSE

       Answering Defendants assert all of the defenses, immunities, and limitations of damages

available to them under the “Political Subdivision Tort Claims Act” and aver that Plaintiff’s

remedies are limited exclusively thereto. Act of Oct 5, 1980, No. 142, P.L. 693, 42 Pa. C.S.A. §

8541 et seq.

                                 THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of qualified immunity because, at all times

material hereto, Answering Defendants were carrying out their duties in a proper and lawful

manner, and in the exercise of good faith.

                                FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the statute of limitations in Pennsylvania for defamation,

libel and slander.




                                               34
         Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 35 of 36




                              FIFTH AFFIRMATIVE DEFENSE

       The Plaintiff's claims are barred, in whole or in part, insofar as Answering Defendants’

purported actions or omissions were not the proximate cause of any alleged injury, loss, or damage

incurred by the plaintiff.

                              SIXTH AFFIRMATIVE DEFENSE

       At all times material to this civil action, Answering Defendants have acted in a reasonable,

proper, and lawful manner.




       WHEREFORE, Answering Defendants deny that they are liable to Plaintiff, either jointly

or severally and demand judgment in their favor, together with reasonable attorney’s fees and the

costs of defending this action.



Date: July 2, 2019                                   Respectfully submitted,



                                                     /s/ Shannon Zabel
                                                     U




                                                     Shannon Zabel
                                                     Assistant City Solicitor
                                                     Attorney Identification No. 321222
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 683-5114
                                                     shannon.zabel@phila.gov




                                               35
         Case 2:17-cv-03107-JS Document 22 Filed 07/02/19 Page 36 of 36




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
RODNEY HANDY, JR.,                                   :
                                                     :
                              Plaintiff,             :
                                                     :               Civil Action
                       v.                            :               No. 17-3107
                                                     :
LEELONI PALMIERO, et al.,                            :
                     Defendants.                     :
                                                     :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below, Defendants, Leeloni Palmiero, Sergeant Baldomero,

Detective Hagy, Detective Horger and Detective Sullivan’s Answer, with Affirmative Defenses,

to Plaintiff’s Amended Complaint was filed via the Court’s electronic filing system and is available

for downloading.



Date: July 2, 2019                                   Respectfully submitted,


                                                     /s/ Shannon Zabel
                                                     Shannon Zabel
                                                     Assistant City Solicitor
                                                     Pa. Attorney ID No. 321222
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     215-683-5114
                                                     shannon.zabel@phila.gov




                                                36
